     Case 8:15-cv-00011-TPB-CPT Document 162-2 Filed 06/10/20 Page 1 of 2 PageID 1921


Christopher Paris

From:               Marc Smith <elsmarmarc@gmail.com>
Sent:               Friday, January 11, 2019 3:16 PM
To:                 chris@oxebridge.com
Cc:                 legal@elsmar.com; Brier, Simeon; Criscuolo, Matthew; LaGrua, Denise; Bill Levinson;
                    ceo@dguberman.com
Subject:            Re: Florida court ruling (Reply 20190111_~3.00 UTC)



Mr. Paris,

The attachment you sent us is meaningless to us. We are the current owners of Elsmar.com and all related
Elsmar Retirement Fund internet properties having purchased said properties. We assume you are referring to
this: https://abovethelaw.com/2015/10/pro-se-defendant-writes-the-answer-every-lawyer-wishes-they-
could/

Mr. Guberman – Job well done trashing internet searches for “oxebridge” -

1. If you have a legal issue with respect to elsmar.com or any Elsmar property which we own we suggest that
you contact us directly at legal@elsmar.com
2. If you have a legal issue with Mr. Smith we suggest that you contact him directly. We do not have
forwarding information, and even if we did you’re an asshat in our opinion and we have no legal obligation to
do so.

We do not have any way to forward emails from any oxebridge related domain, and from what we can tell
from public sources, you’re simply a supermarket Tabloid level trash talking troll. Probably with a small dick.
Future emails from any oxebridge domain will be auto-reported as SPAM and auto-routed to our trash.

BTW – We agree with Above The Law - :P to you. Good luck little man.

/ Event Description /
The IBM Cloud Infrastructure Team will be performing system maintenance. During this
maintenance we do not expect any system downtime of IMS, although there could be some
delays in some automated processes. Please note that during this maintenance will
experience issue with user create/update/deletes and view/updates to the Legacy The
Planet services. Customer who do not have Legacy The Planet service should not encounter
any of these issues.

/ Items Associated With This Event /
Item ID | Hostname | Public IP | Private IP | Item Type


/ Event Updates /



From: Christopher Paris <chris@oxebridge.com>
Organization: Oxebridge Quality Resources Intl. LLC
Reply-To: <chris@oxebridge.com>
Date: Wednesday, January 9, 2019 at 1:10 PM

                                                           1
     Case 8:15-cv-00011-TPB-CPT Document 162-2 Filed 06/10/20 Page 2 of 2 PageID 1922
To: Marc Smith <elsmarmarc@gmail.com>
Subject: Florida court ruling



Christopher Paris
VP Operations
Oxebridge Quality Resources International LLC
Tampa FL – Lima Peru
Phone: 863-651-3750
Web: https://www.oxebridge.com/
Email: chris@oxebridge.com

New book coming: Surviving AS9100




                                                2
